NO. 07-11-00131-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     JUNE 7, 2012


                          JUAN ESQUIVEL, JR., APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                 NO. 21,012-A; HONORABLE DAN L. SCHAAP, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant Juan Esquivel, Jr. appeals from his jury conviction of the offense of

continuous sexual abuse of a young child1 and the resulting sentence of thirty-five years

of imprisonment. Through one issue, appellant contends the trial court erred in allowing

certain testimony from a sexual assault nurse examiner.2 We will affirm.


      1
          Tex. Penal Code Ann. § 21.02 (West 2011).
      2
         See Tex. Gov’t Code Ann. § 420.003(6) (West 2011) (defining “sexual assault
nurse examiner” as “a registered nurse who has completed a service-approved
examiner training course and who is certified according to minimum standards
prescribed by attorney general rule”); Tex. Gov’t Code Ann. § 420.011(c) (West 2011)
(requiring attorney general to adopt rules for certification); 1 Tex. Admin. Code §
                                           Background

       Appellant was charged via a December 2009 indictment with, during a period that

was 30 or more days in duration, “intentionally or knowingly commit[ing] two or more

acts of sexual abuse against [the complainant], a child younger than 14 years of age,

namely, the following acts: (a) The defendant caused his male sexual organ to

penetrate the female sexual organ of [the complainant]; (b) The defendant caused his

finger to penetrate the female sexual organ of [the complainant].” Appellant plead not

guilty and the case was tried to a jury.

       Appellant does not challenge the sufficiency of the evidence to support his

conviction. Therefore, we will relate only such evidence as is necessary to a disposition

of this appeal.

       The complainant, then fourteen years old, testified at trial. At the time of the

events leading to his prosecution, appellant was dating the complainant’s mother and

lived with them from time to time. The complainant told the jury appellant assaulted her

more than once. She testified to instances in which appellant put his “thing” in her

“thing” at their apartment and at a motel, touched her lips with his penis, and put his

fingers in her vagina.




62.25(2) (West 2012) (rules of attorney general defining “sexual assault nurse
examiner” as “a registered nurse who has been specially trained to provide
comprehensive care to sexual assault survivors, who demonstrates competency in
conducting a forensic exam for the collection of evidence and has the ability to testify as
an expert witness”).

                                               2
       Appellant testified, denying any sexual contact with the child. He testified the

child had behavioral problems so severe “no foster home would take” her. He also

testified his mentally retarded brother had molested the child’s sister.

       A licensed registered nurse and certified sexual assault nurse examiner (“SANE

nurse”) also testified. Appellant raised an objection to a portion of her testimony. The

objection was overruled, and he urges the overruling was error.


                                          Analysis

       The State argues appellant’s contention on appeal does not comport with his

objection at trial, and thus was not preserved for our review. See Gallo v. State, 239
S.W.3d 757, 768 (Tex.Crim.App. 2007) (complaint on appeal must comport with

objection made at trial). Although for a different reason, we agree with the State’s

conclusion that appellant’s issue presents nothing for review.

       The SANE nurse testified in detail about her observations of injuries to the

complainant. Her report of the examination also was admitted early in her testimony

and she read the complainant’s statement to her to the jury.3 Using a diagram of female

genitalia, the nurse told the jury she observed five injuries to the complainant’s hymen.

Following this testimony, the prosecutor asked the SANE nurse, “[T]he physical findings

of the genital exam, are those consistent with the history given by [the child] earlier in

the exam?” Appellant’s counsel objected, stating the question “calls for a conclusion on

the part of the witness that she is not qualified to make . . . .” After the State responded,

       3
         Appellant’s trial objections to the admission of the report were overruled. That
ruling is not at issue on appeal.



                                             3
asserting the witness’s status as an expert witness, the trial court overruled appellant’s

objection. The prosecutor then asked the SANE nurse the same question a second

time, without objection, and she answered affirmatively. She went on to testify further,

telling the jury at one point, “according to [the complainant’s] history it happened ten

times where somebody’s penis is going into her vagina, it would be very expectant that

she would have these type of injuries to her female sexual organ, especially her

hymen.”

      An appellate issue complaining of the admission of evidence presents nothing for

review when the same evidence is admitted elsewhere in the trial without objection.

Mitchell v. State, 68 S.W.3d 640, 643 (Tex.Crim.App. 2002); Josey v. State, 97 S.W.3d
687, 698 (Tex.App.-Texarkana 2003, no pet.). Further, absent a running objection, a

complaining party must object each time allegedly inadmissible evidence is offered.

Martinez v. State, 98 S.W.3d 189, 193 (Tex.Crim.App. 2003); Reynolds v. State, 848
S.W.2d 785, 792 (Tex.App.—Houston [14th Dist.] 1993, pet. ref’d).

      Here, appellant’s objection followed detailed and specific testimony by the SANE

nurse of the complainant’s injuries. Appellant objected to the prosecutor’s question

asking the SANE nurse if her physical findings were consistent with the history the child

gave her. After the objection was overruled, the SANE nurse went on to explain, in

greater detail, how the observed injuries were consistent with the history the child

related to her. This further testimony involved additional recitation of the injuries she

observed during her examination, the statements made by the complainant, and her

conclusions that the injuries were consistent with the history and indicated penetration

of the complainant’s sexual organ.     Because no objection was raised to this more

                                            4
detailed testimony, and because it presented to the jury the same evidence as that of

which he objects, we must conclude no error is preserved for our review. See Lane v.

State, 151 S.W.3d 188, 192-93 (Tex.Crim.App. 2004) (concluding complaints regarding

testimony similar to testimony admitted through another statement were waived);

Mitchell, 68 S.W.3d at 643 (complaint regarding improperly admitted evidence waived if

the same evidence is introduced elsewhere during trial without objection); Garza v.

State, No. 08-11-0035-CR, 2012 Tex.App. LEXIS 4106, at *7 (Tex.App.—El Paso May

23, 2012, no pet. h.) (mem. op., not designated for publication) (similarly finding issue

not preserved for appellate review). We resolve appellant’s sole issue against him and

affirm the judgment of the trial court.

       After oral argument in this appeal, and without request from the Court, the State

submitted a supplemental brief accompanied by a motion requesting leave to file the

supplement. The State’s motion is denied.



                                                             James T. Campbell
                                                                  Justice




Do not publish.




                                            5